



COURT OF APPEAL FOR ONTARIO

CITATION:
Verch Estate v. Weckwerth, 2014 ONCA 338

DATE: 20140430

DOCKET: C57888

Cronk, Watt and Strathy JJ.A.

In the Estate
    of Albert Verch, deceased

BETWEEN

Kenneth George Verch and Donna deMann

Appellants (Applicants)

and

Brian
    Weckwerth, Dianne Lois Verch and

Brian
    Weckwerth In His Capacity As Estate Trustee

Respondents (Respondents)

Leonard Levencrown, for the appellants

Mary A. Fraser,
    for the respondent Dianne Lois Verch and, as agent,

for the
    respondent, Brian Weckwerth

Heard and released orally: April 17, 2014

On appeal from the judgment of Justice W. Tausendfreund of
    the Superior Court of Justice, dated May 28, 2013.

ENDORSEMENT

[1]

The appellants are the adult children of Albert Verch who died on March
    25, 2008.  Mr. Verch left a will in which he left the entirety of his estate to
    his daughter-in-law, the respondent Dianne Lois Verch, the estranged spouse of
    the appellant, Kenneth George Verch.  The appellants appeal from the trial
    decision of Tausendfreund J. of the Superior Court of Justice, dated May 28,
    2013, dismissing their application to set aside their fathers will and to
    substitute a new distribution of their fathers estate in a manner proposed by
    and favouring the appellants.

[2]

The appellants advance one ground of appeal.  They contend that the
    trial judge erred by failing to find that their deceased father had a moral
    obligation to provide for his children in his will in a manner that the
    appellants say is just and equitable.

[3]

In our view, the appeal must be dismissed for several reasons.

[4]

First, and most importantly, the moral obligation claim articulated by
    the appellants is, in our view, misconceived.

[5]

The appellants point to no authority in Ontario for the proposition that
    a competent testators autonomous distribution of his or her property as
    reflected in a properly executed will may be displaced or set aside by the
    courts in the exercise of their discretion pursuant to some alleged overarching
    concept of a parents moral obligation to provide on death for his or her
    independent, adult children.  The cases relied on by the appellants in support
    of their moral obligation claim emanate from a different province (British Columbia)
    and involve legislation from that province that knows no counterpart in
    Ontario.  See
Tataryn v. Tataryn Estate
, [1994] 2 S.C.R. 807.  These
    cases, therefore, do not assist the appellants.

[6]

Similarly, the cases cited by the appellants that involve the dependants
    relief provisions of the
Ontario Succession Law Reform Act
do not
    assist: See for example,
Cummings v. Cummings Estate
, 2004 CanLII 9339
    (Ont. C.A.).  As they acknowledge, the appellants are not dependants of the
    deceased.  They advance no dependants relief claim under the
Succession
    Law Reform Act
.  Nor, on this record, is such a claim available to them. 
    Moreover, the appellants did not assert a constructive trust or
quantum

meruit
-based claim.

[7]

Second, the appellants did not plead or otherwise advance their moral
    obligation claim at any point prior to final submissions at trial.  Even then,
    they did not seek to amend their pleading to assert this claim, instead taking
    the position that it was already encompassed by their claims at trial
    concerning the alleged incompetency of the testator, undue influence and
    conspiracy.  Each of those claims was fully considered and rejected by the
    trial judge for clear and cogent reasons.  We note that, at the close of trial,
    the appellants themselves withdrew their conspiracy allegation and conceded
    that the trial record included evidence that might establish their fathers
    testamentary capacity.

[8]

Third, and finally, the issues for trial were determined by D. Power J.
    of the Superior Court of Justice, by order dated September 1, 2009.  That order
    directed the trial of only three issues: undue influence, the competency of the
    testator and conspiracy.  No moral obligation claim, however framed, formed
    part of the issues identified for trial.  The appellants were bound by this
    procedural order and never sought to vary it.

[9]

In these circumstances, the respondents were denied the opportunity to
    lead evidence that might bear on the asserted moral obligation claim.  We
    therefore agree with the respondents submission that considerable unfairness
    would result if the appellants were permitted to now raise this claim on appeal,
    in the absence of a complete evidentiary record, as a claim separate and apart
    from the issues that were, in fact, tried.

[10]

For
    these reasons, the appeal is dismissed.

[11]

The
    respondents are entitled to their costs of the appeal in accordance with the
    usual rule that costs follow the event.  The respondent executor is entitled to
    his costs in the total amount of $11,525 payable by the estate, and the estate
    shall be reimbursed in full for these costs by the appellants.  The respondent
    Dianne Verch is entitled to her costs of the appeal, in the total amount of
    $8,427, on the same terms.

E.A. Cronk J.A.

David Watt J.A.

G.R. Strathy J.A.


